Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 7, 2015

                                               No. 04-15-00167-CR



                                           Richard DEBENEDETTO,
                                                   Appellant

                                                       v.
                                                   The State of
                                              The STATE of Texas,
                                                    Appellee

                         From the 216th Judicial District Court, Kerr County, Texas
                                          Trial Court No. A1483
                              Honorable N. Keith Williams, Judge Presiding

                                                     ORDER
             The State’s Motion for Extension of Time to File Brief has been GRANTED. Time is
      extended to November 13, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:             Patrick Edwin O'Fiel                            Steven A. Wadsworth
                The Law Office of Patrick O'Fiel, P.C.          Assistant District Attorney - 216th Judicial District
                The Schreiner Building                          200 Earl Garrett St., Suite 202
                200 Earl Garrett, Suite 206                     Kerrville, TX 78028
                Kerrville, TX 78028